*73The court in these consolidated ballot title review proceedings determined that the Attorney General’s certified ballot titles for two proposed initiative measures, which the Secretary of State denominated as Initiative Petitions 145 and 149 (2002), failed to comply substantially with statutory standards. Hunnicutt v. Myers, 333 Or 610, 43 P3d 1114 (2002). Under ORS 250.085(8), the court referred the ballot titles to the Attorney General for modification. The Attorney General has filed modified ballot titles for the proposed initiative measures, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 145 (2002) states:
“PROHIBITS ADDING PRIME/HIGH-VALUE FARMLAND, PRIME FORESTLAND TO WILLAMETTE VALLEY URBAN GROWTH BOUNDARIES; EXCEPTIONS
“RESULT OF YES’ VOTE Yes’ vote prohibits adding parcels of predominantly prime or high-value farmland, or prime forestland, to urban growth boundary expansions in Willamette Valley, with exceptions.
“RESULT OF ‘NO’ VOTE: ‘No’ vote retains laws allowing inclusion of land designated for agriculture, forestry within urban growth boundaries upon showing of specified needs, unavailability of other land.
“SUMMARY: Current law allows including within urban growth boundary of city or metropolitan service area land designated in acknowledged comprehensive plan for agriculture, forestry, upon requisite showing of need for land or unavailability of other land to meet demonstrated need; agricultural, forestland statewide planning goals are inapplicable within urban growth boundaries. Measure prohibits expanding urban growth boundaries in ‘Willamette Valle/ to include parcels of land designated for agriculture, forest, mixed agriculture/forest use, if parcel is predominantly composed of ‘prime farmland or forestland’ *74or “high-value farmland.’ Defines quoted terms by referencing Oregon statutes, federal definitions. Sets forth exceptions for parcels smaller than 80 acres surrounded by land inside urban growth boundary or by land not designated for agriculture, forest, mixed agriculture/forest use. Other provisions.”
The modified ballot title for Initiative Petition 149 (2002) states:
“PROHIBITS ADDING PRIME/HIGH-VALUE FARMLAND, PRIME FORESTLAND TO WESTERN OREGON URBAN GROWTH BOUNDARIES; EXCEPTIONS
“RESULT OF “YES’ VOTE: Yes’ vote prohibits adding parcels of predominantly prime or high-value farmland, or prime forestland to urban growth boundary expansions in Western Oregon, with exceptions.
“RESULT OF ‘NO’ VOTE: ‘No’ vote retains laws allowing inclusion of land designated for agriculture, forestry within urban growth boundaries upon showing of specified needs, unavailability of other land.
“SUMMARY: Current law allows including within urban growth boundary of city or metropolitan service area land designated in acknowledged comprehensive plan for agriculture, forestry, upon requisite showing of need for land or unavailability of other land to meet demonstrated need; agricultural, forestland statewide planning goals are inapplicable within urban growth boundaries. Measure prohibits expanding urban growth boundaries in “Western Oregon’ to include parcels of land designated for agriculture, forest, mixed agriculture/forest use, if parcel is predominately composed of ‘prime farmland or forestland’ or “high-value farmland.’ Defines quoted terms by referencing Oregon statutes, federal definitions. Sets forth exceptions for parcels smaller than 80 acres surrounded by land inside urban growth boundary or by land not designated for agriculture, forest, mixed agriculture/forest use. Other provisions.”
The modified ballot titles are certified.